                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                         AT KNOXVILLE

   UNITED STATES OF AMERICA,                              )
             Plaintiff,                                   )
        v.                                                )      No. 3:16-CR-20
                                                          )      JUDGES COLLIER/GUYTON
   MARK HAZELWOOD,                                        )
            Defendant.                                    )

         GOVERNMENT’S RESPONSE TO DEFENDANT HAZELWOOD’S MOTION
                  TO RESET TERMS OF RELEASE (DOC. 954)

           The United States of America hereby responds to Defendant Hazelwood’s motion to reset

   terms of release. (Doc. 954.) Consistent with a Sixth Circuit order upholding this Court’s order

   setting conditions of release pending appeal, home confinement remains a condition of

   Hazelwood’s release. (See Doc. 791; United States v. Hazelwood, No. 18-6023, Doc. 30-2, (6th

   Cir. Jan. 10, 2019).) Central to the Sixth Circuit’s rationale for affirming the district court’s

   home confinement order was the “greater incentive to flee” that arises when a defendant faces

   the “certainty” of “incarceration” following the imposition of sentence. (Id. at 2-3.) Specifically,

   the Sixth Circuit noted that Hazelwood had been “sentenced to a 150-month term of

   incarceration.” (Id. at 2.)

           On October 14, 2020, a divided panel of the Sixth Circuit issued a decision adverse to the

   United States that reversed Hazelwood’s convictions and remanded his case for a new trial.

   Hazelwood, No. 18-6023, Doc. 87-2, (6th Cir. Oct. 14, 2020).) A thorough, well-reasoned

   dissent accompanied the majority opinion. (Id. at 22-37.)

           The United States is engaged in the deliberative process required for it to reach a decision

   whether to seek review of that panel decision. The Solicitor General makes the determination

   whether the United States will seek rehearing en banc of any decision adverse to the government.

   See 28 C.F.R. § 0.20(b). Following a motion from the government that explained the need for


Case 3:16-cr-00020-CLC-HBG Document 955 Filed 10/30/20 Page 1 of 2 PageID #: 22526
   additional time for the Solicitor General to thoroughly consider the panel’s opinion and the

   extensive record in this case, to consult with the United States Attorney’s Office and the

   Criminal Division of the Department of Justice, the Sixth Circuit granted the government an

   extension of time through the close of business on November 30, 2020 to file a petition for

   rehearing en banc. (Hazelwood, No. 18-6023, Doc. 88, 89.)

          In the event the government seeks rehearing of the panel’s decision, the government

   would request that this Court maintain Hazelwood’s current conditions of release through the

   resolution of any such petition for rehearing. In the event the United States does not seek

   rehearing of the panel’s decision, the government agrees that the panel’s decision would vitiate

   the rationale supporting Hazelwood’s home confinement, namely the incentive to flee arising

   from an imposition of a sentence of incarceration. As described above, the United States will not

   be in a position to advise the Court whether it will be seeking rehearing until the Solicitor

   General makes a determination on or before the close of business November 30, 2020.

          The United States respectfully requests that the Court consider these circumstances when
   ruling on Hazelwood’s pending motion and otherwise defers to the discretion of the Court.
                                                         Respectfully submitted,
                                                         CHARLES E. ATCHLEY, JR.
                                                         ATTORNEY FOR THE UNITED STATES
                                                         ACTING UNDER AUTHORITY
                                                         CONFERRED BY 28 U.S.C. § 515

                                                 By:     s/ Francis M. Hamilton III
                                                         Francis M. Hamilton III
                                                         Tennessee BPR No. 019096
                                                         Trey.Hamilton@usdoj.gov
                                                         David P. Lewen, Jr.
                                                         Alabama State Bar No. 2658I68L
                                                         David.Lewen@usdoj.gov
                                                         Assistant United States Attorneys
                                                         800 Market Street, Suite 211
                                                         Knoxville, Tennessee 37902
                                                         (865) 545-4167


Case 3:16-cr-00020-CLC-HBG Document 955 Filed 10/30/20 Page 2 of 2 PageID #: 22527
